Case 2:18-cV-00028-KS-I\/|TP Document 100 Filed 04/10/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRIC'I` OF MISSISSIPPI

EASTERN DIVISION
TRAVELERS PROPERTY CAUSALTY COMPANY OF AMERICA,
as subrogee of Burroughs Diesel, Inc. PLAINTIFF
VERSUS CAUSE NO. 2:18CV28~KS-MTP
BAKER PETROLITE, LLC and
POLY PROCESSING COMPANY, LLC DEFENDANTS

AGREED FINAL |QDGMENT OF DI§MISSAL WITH PRE|UDICE OF TRAVELERS

PROPERTY CASUALTY COMPANY OF AMERICA’S CLAIMS AGAINST 'I`HE
SEPARATE DEFENDANT, POLY PROCESSING COMPANY, LLC

This day this cause having come before the Court on the ore team motion of the Plaintiff,

 

Travelers Property Casualty Cornpany of Arnerica, and the separate Defendant, Poly Processing
Company, LLC, each appearing through counsel, Whose signatures are affixed below in the
acknowledgment and approval hereof, and upon call of the action, these parties through their
counsel thereupon move the Court for the adoption of this Agreed Final Judgment of Disrnissal
With Prejud.ice of the Court in this action as to the claims of the Plaintiff against the separate
Defendant, Poly Processing Company, LLC, only, pursuant to Rule 41(a)(1)(ii) of the F ederal Rules
of Civil Procedure.

IT IS, THEREFORE, OR_DERED AND AD]UDGED that, With respect to any and all
claims of the Plaintiff, Travelers Property Casualty Cornpany of America, the separate Defendant,
Poly Processing Cornpany, LLC, is hereby fully and finally discharged from this action, and that the
Plaintiff’s Cornplaint and all causes of action therein pled or referred to be and all the same as
against the separate Defendant, Poly Processing Company, LLC, are hereby finally and forever
dismissed With prejudice, With each party to bear their respective costs of this action. Travelers
Property Casualty Company of America’s claims against the separate Defendant, Baker Petrolite,

LLC, Shall remain in full force and effect

Page 1 on

Case 2:18-cv-00028-KS-|\/|TP Document 100 Filed 04/10/19 Page 2 of 2

h 1

\
SO ORDERED AND ADJUDGED, on this, the l 0 day of , 2019.

APPROVED AS TO FORM:

/r/ A!bm‘ F. Na/z'botn€v
Alb ert S. Na]ibotsky (admz'l‘l‘ed PHl/)

/_r/ W'. Huyb Gz'/lon

W. Hugh Gi]lon, IV (MSB #8947)
Counsel for Travelers Property Casualty
Cornpany of America

 

//Q/`)a"

Ui\ D"sTA‘rEs DIsTRIcT JUDGE

 

 

 

/ r Maz‘z‘bew D. Mz`[ler
Matthew D. Miller (MSB #99210)
Counsel for Poly Processing, LLC

 

/J/ fide S. Gaul¢

Edwin S. Gault (MSB#lUlS'/')
Spencer M. Ritchie (MSB #103636)
Counsel for Baker Petrolite, LLC

Page 2 of2

